           Case 1:18-cv-02906-RA Document 84 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 JULIO NIEVES,                                                     DATE FILED: 8-28-20

                              Plaintiff,

                         v.                                           18-CV-2906 (RA)

                                                                           ORDER
 CORRECTION OFFICER B. JOSEPH AND
 CORRECTION OFFICER M. WALKER,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court will hold a brief telephone conference on September 1, 2020 at 11:45 a.m. to

discuss scheduling in this case. The parties shall use the dial-in information provided below to

call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court by letter filed on ECF and include

proposed alternative dates for this conference.

SO ORDERED.

Dated:      August 28, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
